Citation Nr: 1803113	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  10-44 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease.  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for a bilateral hand disability, to include nerve damage due to cold weather.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Stevens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issues were remanded by the Board in June 2017.  In its June 2017 remand, the Board directed the RO to obtain outstanding VA treatment records, schedule the Veteran for VA examinations for his low back disability and hand disability.  These actions were accomplished.  There was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, the Board remanded the Veteran's claim for service connection for tinnitus.  In September 2017, the Appeals Management Center (AMC) granted service-connection for tinnitus.  As the grant of tinnitus represents a full grant of the benefit sought on appeal, and the Veteran has not filed a notice of disagreement (NOD), the issue is not before the Board.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran's low back disability was incurred in or aggravated by service.  

2. The preponderance of the evidence of record is against a finding that the Veteran's hand disability was incurred in or aggravated by service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).  

2.  The criteria for service connection for a hand disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303 (a), (b), 3.309(a) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2017); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. 38 C.F.R. § 3.102 (2017).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Low Back Disability, to Include Degenerative Disc Disease 

The Veteran contends that his back disability is a result of service.  The Veteran has a current diagnosis of degenerative disc disease.  Hence, the first element of a service connection claim.  

The Veteran's STRs are silent for complaint, treatment or diagnosis of a back condition during service.  Post service treatment records dated in July 2007, October 2009 and January 2010 indicate complaints and treatment for back pain.  

The Veteran was afforded a VA examination in June 2010.  In its June 2017 remand, the Board found the opinion provided to be inadequate and therefore it is not necessary to discuss it, as it is not probative evidence.  

In July 2017, the Veteran underwent a second examination.  The examiner concluded that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  She rationalized that the Veteran's STRs showed no documentation of any back injury in service and his discharge exam stated, "no health problems" and his spine examination was normal on separation.  Further, there was no mention of either an acute or chronic back condition in his medical records or a chronic disability either while in service or soon after.  Moreover, she noted that "the Veteran himself could not recall any specific details to this examiner regarding any back complaints or injuries while in service."  

As to the theory of the continuity of symptomology, the examiner noted that there was no showing of continuity of back symptoms after service.  She specifically noted that after service the Veteran worked in the construction business and as a roofer.  "The next mention of back pain in available records is in 2007, [28] years after service." 

This examiner noted that she "acknowledges the Veteran's contentions regarding his low back pain beginning in service," but his subjective comments were not confirmed by objective documentation "as is necessary in the medical field."  She noted that the Veteran's current records and X-rays show lumbar spine arthritis and degenerative discs.  She stated that, "[t]hese are more than likely the result of aging, with wear and tear over time plus his years of working in heavy physical labor.  Without evidence of a back injury suffered while he served for 13 months, or documentation of a chronic condition or disability either during service or shortly thereafter, there can be no nexus."  

The Board finds this opinion most probative against a finding that the Veteran's back disability was incurred in service or within one year of leaving service.  The examiner provided a well-reasoned rationale for her conclusion.  Significantly, she identified the cause of the Veteran's disability as being due to aging.  

The Board finds that service connection for a low back disability must be denied.  The Veteran's STRs do not show complaint, treatment, and diagnosis of a back condition.  Additionally, the probative evidence of record is absent of post-service complaints of a back disability until July 2007, 28 years after the Veteran's active service ended.  

The Veteran was released from active duty in February 1979, and the record establishes that the Veteran's spine was normal at separation. The post-service treatment records note that the Veteran was first seen July 2007 for complaints of back pain.  Significantly, when he sought treatment, he stated that his back pain began two weeks prior.  Although not dispositive, a lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The competent evidence of record does not show that the Veteran's back disorder became manifest to a 10 percent degree or more within one year of separation from service, in February 1979.  Therefore, presumptive service connection is not warranted.  38 C.F.R. § 3.309(a).  

The Veteran asserts that his back disability was incurred in service.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  However, the specific issue, in this case, determining the etiology of his back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F. 3d at 1377 n.4.  Such a determination requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, experience, or skills to make such a determination.  To the extent that he asserts continuity of symptomology, the record contradicts this, as when he sought treatment in 2007, he reported that his symptoms began two weeks earlier.  As a result, the Veteran's opinion is not probative.  Further, his assertions were investigated by a competent medical professional, who determined that his disability was not due to service. 

The findings of the July 2017 VA examiner are more probative than the lay evidence.  Therefore, the preponderance of the evidence is against a finding that the Veteran's back disability was incurred in or a result of service or manifested within one year of service.  38 C.F.R. § 3.309(a), 3.307(a)(3), 3.309(a).  The benefit of the doubt rule is not applicable.  38 U.S.C.A § 5107 (b); Gilbert, 1 Vet. App. at 55-57 (1990).  Service connection for a back disability is denied.  

B.  Bilateral Hand Disability, to Include Nerve Damage Due to Cold Weather  

The Veteran contends that he has a bilateral hand disability from exposure to cold weather while stationed in Germany.  

The STRs are silent for complaint, treatment or a diagnosis of a hand condition or any cold injury sustained by the Veteran while in service.  

Post-service VA treatment records dated in January 2003 indicate that the Veteran complained of sensitivity in his fingers.  The Veteran requested a change from Felodipine to Procardia xl, the prescription he was taking before he was switched to Procardia.  The Veteran believed that the Felodipine was causing the sensitivity.  

Notes dated in February 2003 indicate that the Veteran reported working outside the day before when the weather was "very cold" and he believed that his fingers were frostbitten, because the tips are black and he could not get them to clear up.  

Notes dated in March 2003 indicate that the Veteran was seen at the hand clinic and a preliminary diagnosis of Buerger's Disease was made.  The Veteran was encouraged to quit smoking. 

Notes dated in November 2004 indicate sensation loss to the tips of the index digits of the right hand.  In February 2005 he was again seen with complaints of fingertips turning pale and black with cold weather.  

The Veteran was afforded a VA examination in August 2017.  The examiner noted that both the right hand and the left hand were normal, with normal hand grip and absent ankylosis.  The examiner noted that the Veteran has cold sensitivity, color changes, and numbness in the bilateral hand.  It was also noted that the Veteran had moderate intermittent pain in the bilateral upper extremity and moderate numbness in the bilateral upper extremity, which she noted these as symptoms of peripheral neuropathy.  The muscle strength and sensory examinations were noted as normal.  

As to a cold injury or residuals thereof, the examiner concluded that the Veteran bilateral hand condition was less likely than not (less than 50 percent probability) incurred in or caused by in-service injury, event or illness.  She also concluded that the current diagnosis is Thromboangiitis Obliterans (Buerger's Disease).  She noted that the STRs do not reveal an in-service Buerger's disease condition nor do they reveal an in-service cold injury or treatment therefor.  She also noted that there was no evidence in the record that evidenced a cold injury manifesting to a compensable degree within one (1) year of separation from active military service.  
She further elaborated that:

The records indicate the onset of hand symptoms in approx. 1985; this is 7 years after service in Germany (claimed site of injury).  To the contrary, the Veteran has been thoroughly evaluated by hand/vascular clinic with a confirmed diagnosis of Thromboangiitis Obliterans.  The objective medical evidence in this case includes: 

1. Risk factors for Thromboangiitis Obliterans, to include Tobacco use (since teens; active at the time of diagnosis); 

2. Evidence of ischemia as noted in 2003; ulcerations of the fingertips.  These findings occurred 25 years after the claimed injury.  If secondary to the injury, the ischemic changes would imply a moderate to severe cold injury, requiring in-service treatment, occurring acutely, at the time of the claimed injury in 1978/79, as result of the injury. Importantly, there are no documents supporting/affirming this type of injury.  The occurrence 25 years after the claimed injury makes the ischemic changes less likely the result of cold injury event.

3. The extensive evaluation by the hand specialist has resulted in the diagnosis of Thromboangiitis Obliterans; they have ruled out cold injury. 

The examiner was asked to opine on a bilateral peripheral nerves condition of the Veteran's hand.  She concluded that the condition claimed was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  She offered as a rationale that the STRs did not confirm a diagnosis for the Veteran's complaints of a bilateral hand condition or nerve damage due to cold weather while in service.  Further, she noted "there is no mention of a bilateral hand condition immediately after service.  There are no records available until 2003, twenty four years after service, with the Veteran complaining of a bilateral hand condition.  Although he complains of fingertip numbness, his current bilateral hand exam is normal.  There is no showing of nerve damage in his fingers.  He has been seen at the VA Hand clinic multiple times for symptoms consistent with Thromboangiitis Obliterans." 

Moreover, she added that,

[a]ccording to Up To Date, [an evidence-based clinical resource], Thromboangiitis Obliterans (also called Buerger's disease), is a nonatherosclerotic, segmental, inflammatory disease that most commonly affects the small to medium-sized arteries and veins of the extremities.  Thromboangiitis obliterans is characterized by highly cellular and inflammatory occlusive thrombus with relative sparing of the blood vessel wall.  Patients are young smokers who present with distal extremity ischemia, ischemic digit ulcers or digit gangrene.  The use of tobacco is essential for the initiation and progression of thromboangiitis obliterans.  Most patients are heavy cigarette smokers.  In one study, patients diagnosed with thromboangiitis obliterans smoked an average of 23 years.

To the extent that the Veteran claims continuity of symptomology, the examiner notes that the medical documentation shows the Veteran has smoked at least 30 years, and he states he is now smoking up to 1.5 packs per day.  She explained that, 

[t]here is no competent evidence showing that he complained of hand problems while in service.  There is no evidence that this condition was diagnosed in service, or became a chronic disability either while in service or shortly thereafter.  Any vascular or nerve damage incurred by the Veteran is totally voluntary and not related to service, as the onset of this condition is induced by cigarette smoking, and the treatment is tobacco cessation.

The Board finds this opinion most probative against a finding that the Veteran's bilateral hand disability was incurred in service or the result of service.  

The Board finds that service connection for a bilateral hand disability must be denied.  The Veteran's STRs do not show complaint, treatment, and diagnosis of a bilateral hand disability, to include a cold injury or frostbite.  It was actually in 2003, that the Veteran received a diagnosis of Buerger's Disease.

The Veteran is competent to assert that his hands were cold in service and he experienced numbness in his hands.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  Jandreau, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Lay persons are competent to provide opinions on some medical issues.  Id. at 435.  However, the specific issue, in this case, determining the etiology of his bilateral hand disability, falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F. 3d at 1377 n.4.  Such a determination requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have the training, experience, or skills to make such a determination.  As a result, the Veteran's opinion is not competent evidence.  Further, his assertion was investigated by a medical professional who identified tobacco use as the cause of his disability.  

The findings of the July 2017 VA examiner are more probative than the lay evidence.  The examiner specifically noted that the Veteran bilateral hand disability was not caused or incurred in service or manifested within one year of service.  Therefore, the preponderance of the evidence is against a nexus between the Veteran's hand disability and service.  The benefit of the doubt rule is not applicable.  38 U.S.C.A § 5107 (b); Gilbert, 1 Vet. App. at 55-57 (1990).  Thus, service connection for a bilateral hand disability is denied.  


ORDER

Service connection for a low back disability, to include degenerative disc disease is denied.  

Service connection for a bilateral hand disability, to include nerve damage due to cold weather is denied.  


REMAND

In its June 2017 remand, the Board found the June 2010 VA audiological examination to be inadequate in part because it relied on a lack of in-service documentation of hearing loss.  VA regulations do not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability as opposed to intercurrent causes.  38 U.S.C.A. § 1113(b) (2012); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  The Board remanded the issue of entitlement to service connection for bilateral hearing loss so an additional opinion could be provided.  On remand, the July 2017 examiner provided an opinion nearly identical to the one in June 2010.  The examiner found that the Veteran's hearing loss was normal both upon entry and separation, and as a result his current hearing loss was not due to his period of service.  This opinion is inadequate and a supplemental opinion must be provided.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the examiner who conducted the July 2017 audiological examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is only required if deemed necessary by the examiner.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss began during active service, is related to an incident of service, or began within one year after discharge from active service. 

The examiner is advised that the Board has conceded exposure to noise in service.  

The examiner is also advised that it is not sufficient to base a negative opinion solely on normal hearing upon entry into and separation from service.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion. 

2. Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).


____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


